                        Case 1:20-cv-03178-LJL Document 37 Filed 05/20/20 Page 1 of 3

                                      KASOWITZ BENSON TORRES                      LLP
                                                     1633 BROADWAY
                                                                                                 ATLANTA
                                                 NEW YORK, NEW YORK 10019                       HOUSTON
     RONALD R. ROSSI                                                                          LOS ANGELES
DIRECT DIAL: (212) 506-1947                            (212) 506-1700                             MIAMI
DIRECT FAX: (212) 500-3447
                                                     FAX: (212) 506-1800                         NEWARK
  RROSSI@KASOWITZ.COM                                                                        SAN FRANCISCO
                                                                                             SILICON VALLEY
                                                                                             WASHINGTON DC




                                                                            May 19, 2020


        Via ECF

        Honorable Lewis J. Liman
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 701
        New York, New York 10007

                    Re:       HC2, Inc. v. Andrew Delaney, Case No. 1:20-cv-3178

        Dear Judge Liman:

                We represent Plaintiff, HC2, Inc. (“HC2”), and write pursuant to Your Honor’s
        Individual Practice Rule 2.G. and the Court’s May 7, 2020 order (ECF. No. 25 ¶ 1), to
        respectfully request permission to file exhibits E, L, S, U and Z to the declaration of Stephanos
        Zannikos in support of HC2, Inc.’s application for a preliminary injunction (the “Zannikos
        Declaration”), dated May 15, 2020 redacted and under seal.

                On May 7, 2020, the Court ordered the parties to file submissions supporting or opposing
        the entry of a preliminary injunction by 5 p.m. on May 22. (ECF. No. 25 ¶ 1.) HC2 will file the
        Zannikos Declaration in its submission supporting the entry of a preliminary injunction. Exhibit
        E to the Zannikos Declaration contains information that HC2 considers confidential data.1 HC2
        develops key business metrics that are core to the success of its business as a legal staffing
        company. This includes compensation data for its contract professionals. Pursuant to section
        109 of HC2’s Employee Handbook for Contract Professionals (the “Employee Handbook”),
        confidential data includes HC2’s compensation data. This is information that Hire Counsel
        vigorously protects. Disclosure of this information to the general public would harm HC2’s
        business. Exhibit E also refers to information that reveals confidential information about the
        nature of the underlying matter and personal contact information for an unrelated third party that
        should be sealed out of respect for his privacy pursuant to ¶ 2(d) of the Protective Order (ECF
        No. 22).



        1
            A copy of Exhibit E, with proposed redactions applied, is submitted as an attachment.
          Case 1:20-cv-03178-LJL Document 37 Filed 05/20/20 Page 2 of 3

KASOWITZ BENSON TORRES                      LLP
Hon. Lewis J. Liman
May 19, 2020
Page 2

        Exhibit L to the Zannikos Declaration information about another HC2 customer.2
Section 109 of the Employee Handbook individual client information is considered confidential
data. Similarly, Zannikos Declaration exhibits S and U contain defendant Andrew Delaney’s
(“Delaney”) personal phone number, which HC2 proposes to redact pursuant to ¶ 2(d) of the
Protective Order (ECF No. 22). 3 Likewise, Exhibit Z contains a personal phone number for
Delaney’s prior counsel and contact information for an unrelated third party, which should also
be redacted to protect their privacy.4

        The presumption that papers filed in connection with a preliminary injunction are public
records can be outweighed by countervailing factors, regardless of whether the presumption
arises from a common law right of public access or from the qualified First Amendment right of
access. See, e.g., Lugosch v. Pyramid Co. of Onandaga, 435 F.3d 110, 119, 119-20 (2d Cir.
2006). Even under the more stringent view, “‘[d]ocuments may be sealed if there are on the
record findings are made demonstrating that closure is essential to preserve higher values and is
narrowly tailored to serve that interest.’” Id. at 124 (quoting In re New York Times Co., 828 F.2d
110, 116 (2d Cir. 1987).

        Although the presumption of public access to judicial documents is granted significant
weight, the presumption is not absolute. See Lugosch, 435 F.3d at 119-20. Indeed, courts have
repeatedly recognized exceptions to the presumption of public access in order to protect the kind
of confidential business information in exhibit E to the Zannikos Declaration that HC2
anticipates filing on May 22. See Encyclopedia Brown Productions. Ltd. v. Home Box Office,
Inc., 26 F. Supp. 2d 606, 612-613 (S.D.N.Y. 1998) (withholding from disclosure confidential
business information that would harm defendants’ competitive position).

        In determining whether the documents should be accessible to the public, the Court
should consider both whether the documents “have historically been open to the press and
general public” and whether “public access plays a significant positive role in the functioning of
the particular process in question.” Lugosch, 453 F.3d at 120. “Documents may be sealed if
specific, on the record findings are made demonstrating that closure is essential to preserve
higher values and is narrowly tailored to serve that interest.” Id. (internal quotation marks and
alteration omitted). Cf. Fed. R. Civ. P. 26(c)(1)(G) (a court may issue an order “requiring that a
trade secret or other confidential research, development, or commercial information not be
revealed or be revealed only in a specified way.”) In effect, the Court must consider and balance
both “the weight of the presumption” of access and whether there are “countervailing facts,”
such as the “the private interest of those resisting disclosure.” Lugosch, 435 F.3d 110 at 120.

      As an initial matter, exhibits E, L, S, U and Z qualify as “judicial documents” under
Lugosch as “[g]enerally, documents filed in relation to a motion are judicial documents.” Wells
Fargo Bank, N.A. v. Wales LLC, 993 F. Supp. 2d 409, 412 (S.D.N.Y. 2014). Accordingly, the

2
  A copy of Exhibit L, with proposed redactions applied, is submitted as Exhibit L.
3
  Copies of Exhibits S and U, with proposed redactions applied, are submitted as Exs. S and U.
4
  A copy of Exhibit Z, with proposed redactions applied, is submitted as Exhibit Z.
          Case 1:20-cv-03178-LJL Document 37 Filed 05/20/20 Page 3 of 3

KASOWITZ BENSON TORRES                      LLP
Hon. Lewis J. Liman
May 19, 2020
Page 3

presumption of access applies to the documents HC2 believes should be filed under seal. See
Lugosch, 435 F.3d at 120-23.

        Notwithstanding this presumption, however, HC2’s interest in protecting the
compensation data disclosed in Exhibit E to the Zannikos Declaration should outweigh the need
for public access because if competitors were given access to this information, they could use
this information to unfairly compete with HC2. This confidential information is precisely the
type of information that courts protect from public disclosure. Pursuant to Rule 26(c)(1)(G) of
the Federal Rules of Civil Procedure and paragraph 2(a) of the Protective Order entered in this
action (ECF No. 22), HC2 requests that the information containing compensation data in Exhibit
E to the Zannikos Declaration be sealed.

        Similarly, exhibit L to the Zannikos Declaration contains sensitive client information
protectable pursuant to paragraph 2(d) of the Protective Order. Finally, the phone numbers and
contact information appearing in exhibits S, U and Z are personal information that should be
shielded from disclosure because it is information of a personal nature pursuant to paragraph 2(d)
of the Protective Order.

       Thank you for your attention to this matter.

                                                            Respectfully Submitted,

                                                            /s/ Ronald R. Rossi

cc:    Bogdan Rotman, Esq.
